Title: [Diary entry: 5 June 1786]
From: Washington, George
To: 

 Monday 5th. Thermometer at 72 in the Morning—78 at Noon and 74 at Night. Morning, and generally thro’ the day, clear, and very pleasant, but warm. Very little Wind, and that Southerly. Before breakfast, Mrs. Jenifer the widow of Doctr. Jenifer came, & returned in the afternoon. Soon after breakfast Messrs. Sanderson, Wilson, Murray & McPherson came in; all of whom, except the latter, went away before dinner. Mr. Sanderson dined & crossed the river afterwards on his way to embark at Leonard town, Saint Marys, for England.